DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to Appeal Brief Conference for U.S. Application No. 16/009946 filed on April 11, 2022.


                                                                                                                                                                                             

Information Disclosure Statement

2.	The Information Disclosure Statements filed on December 21, 2021 were reviewed and accepted by the Examiner.


					Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution.



Response to Arguments

3.	The Applicant’s arguments have been considered but are not persuasive. 

	On Pgs. 10-12 of Remarks in regards to 35 U.S.C 103, relating to claim 1, Applicant states argues the amended limitations.

	Examiner replies that a new reference is introduced to teach this limitation.

	On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicants states “Applicant respectfully disagrees. No person skilled in the art would believe that determine if there is a match is the same as calculating a probability. The Office has simply expressed two extreme and specific values of the probability as showing the calculation of a probability. But there is no operation taught by Mori_2 that calculate a probability, as claimed. Further, Mori_2 does not define the existence of such probability.  3. The cited art does not teach determining, by one or more processors of the computer, expected characteristics of a completed document based on the probability of the first document intent, the expected characteristics identifying a plurality of tasks to be performed  to generate the completed document Present claim 1 recites, "determining, by one or more processors of the computer, expected characteristics of a completed document based on the probability of the first document intent, the expected characteristics identifying a plurality of tasks to be performed to generate the completed document."  The office has asserted that Mori discloses this feature in column 5, lines 14-19, and that "Mori discloses the user seeking basic questions regarding certain field texts. The expected characteristics are seen as certain field texts. Certain field texts are seen as tasks to be performed to generate the completed document" (Office Action at page 51, emphasis added).”

	Examiner replies that Mori does teach this limitation.  Col. 5 Lines 14-19 Mori discloses the user seeking basic questions regarding certain field texts.  The expected characteristics are seen as certain field texts. Certain field texts are seen as tasks to be performed to generate the completed document.


	On Pg. 09 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicants states, “Claims 1-20 stand rejected under 35 U.S.C. § 101 as being allegedly directed to non- statutory subject matter. The Office has asserted that the claim recite "a mental process", and "All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper" (Office Action at page 3). 
Applicant respectfully disagrees. The present claims recite operations performed by 
computer processors. Further, the claims recite operations performed by a machine-learning (ML) model. Thus, the operations are not mental processes that can be performed in the human mind. Further, the claims recite a practical application by utilizing a computer to determine with a first document intent that identifies a goal of the first user for creating the document, and based on the first document intent, identify a set of potential users that may assist to complete the document based on the plurality of tasks associated with the first document intent. For at least the above reasons, Applicant submits that the claims at issue are not directed to abstract concepts and the focus of the claims at issue in this application provide a practical application. Accordingly, the claims at issue are not directed to a judicial exception. The claims are submitted to be directed to statutory subject matter. The Office is respectfully requested to withdraw the §101 rejection and allow the pending claims.”

	Examiner replies that the claimed invention is an abstract idea.  Examiner provided more clarification to explain the abstract idea. A portion of the rejection is presented below:

Yes.       With respect to independent claims 1, 9 and 15, specifically claim 1, 9 and 15 recites "calculating, by a machine-learning (ML) model, a probability that the request for completion of the document is associated with a first document intent, of a plurality of document intents, that identifies a goal of the first user for creating the document, the ML model based on features comprising document content and actions of the first user associated with the request”, “determining by one or more processors of the computer, expected characteristics of a completed document based on the probability of the first document intent, the expected characteristics identifying a plurality of tasks to be performed to generate the completed document”, “identifying, by the one or more processors, a set of potential users to complete the document based on the identified plurality of tasks, the set of potential users having respective user ratings, for performing at least one of the plurality of tasks, above a threshold value”. These limitations could be reasonably and practically performed by the human mind, for instance the claims are similar to a user receiving a question about a document and determining a likelihood the question will complete the document, identify the task needed to answer the question and identifying users that have traits associated with the task to answer the question. example.. “Answer this question…… before going to the next page”. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by the one or more processors, a request from a first user via an application, for assistance with completion of a document stored in a computer memory, the document being one of a document created by a word processing application, a spreadsheet, or a presentation document”, “selecting, by the one or more processors, a second user of the set of potential users based on the user ratings of the set of potential users” and “configuring, by the one or more processors, permissions on the document stored in the computer memory to enable the second user to complete the document”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 9 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 9 recites a system and 15 recite a computer readable storage. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims 1, 9 and 15, specifically claim 1, 9 and 15 recites "calculating, by a machine-learning (ML) model, a probability that the request for completion of the document is associated with a first document intent, of a plurality of document intents, that identifies a goal of the first user for creating the document, the ML model based on features comprising document content and actions of the first user associated with the request”, “determining by one or more processors of the computer, expected characteristics of a completed document based on the probability of the first document intent, the expected characteristics identifying a plurality of tasks to be performed to generate the completed document”, “identifying, by the one or more processors, a set of potential users to complete the document based on the identified plurality of tasks, the set of potential users having respective user ratings, for performing at least one of the plurality of tasks, above a threshold value”. These limitations could be reasonably and practically performed by the human mind, for instance the claims are similar to a user receiving a question about a document and determining a likelihood the question will complete the document, identify the task needed to answer the question and identifying users that have traits associated with the task to answer the question. example.. “Answer this question…… before going to the next page”. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are a first number of label type and a second number of a second label type.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by the one or more processors, a request from a first user via an application, for assistance with completion of a document stored in a computer memory, the document being one of a document created by a word processing application, a spreadsheet, or a presentation document”, “selecting, by the one or more processors, a second user of the set of potential users based on the user ratings of the set of potential users” and “configuring, by the one or more processors, permissions on the document stored in the computer memory to enable the second user to complete the document”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 9 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




 
101 SUMMARY ANALYSIS: 
 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a request” and “presenting the set of potential users to the first user within the application; and receiving a selection from the first user of the second user of the set of potential users” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 




 
101 SUMMARY ANALYSIS: 
 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein determining expected characteristics of a completed document based on the request includes: calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents that identify a goal of the user for creating the document; and retrieving, for the first document intent, a document intent data structure that includes the plurality of tasks to be performed to generate the completed document” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein generating a set of potential users to complete the document includes: retrieving the user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks; and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


 



101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the set of potential users is limited according to a domain of an identifier of the first user” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 8 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the expected characteristics include expected content of the completed document and completion preferences for the completed document, and wherein generating a set of potential users is further based on the expected content and completion preferences” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 10 recites a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 10 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a request” and “presenting the set of potential users to the first user within the application; and receiving a selection from the first user of the second user of the set of potential users” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein determining expected characteristics of a completed document based on the request includes: calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents that identify a goal of the user for creating the document; and retrieving, for the document intent, a document intent data structure that includes the plurality of tasks” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 12 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “retrieving the user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks; and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 

 


101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 





101 SUMMARY ANALYSIS: 
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 14 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a computer readable storage device. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 16 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein selecting a second user further comprises: presenting the set of potential users to the first user within the application; and receiving a selection from the first user, of the second user of the set of potential users” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a computer readable storage device. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein determining expected characteristics of a completed document based on the request includes: calculating a probability that the request is for a completed document with a first document intent of a plurality of document intents that identify a goal of the user for creating the document; and retrieving, for the document intent, a document intent data structure that includes the plurality of tasks” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a computer readable storage device. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein generating a set of potential users to complete the document includes: retrieving the user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks; and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 19 recites a computer readable storage device. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 19 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a user needs human support to complete a document, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can a document that needs completing, identifying a support person that can help complete the document and allowing the support person to complete the document.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 20 recites a computer readable storage device. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identifying a request from a user for assistance to complete the document, identifying the areas of the document that need completing, identifying a skilled expert that can help the person, allowing the skilled expert to take control of the document and complete the document.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 20 recites the additional elements of a processor, memory, “…via an application” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.	Claim(s) 1, 2, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), Hung et al. U.S. Patent No. 10, 134, 050 (herein as ‘Hung’) and further in view of Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’).

 	As to claim 1 Mori teaches a method implemented by a computer having one or more processor, the method comprising: 
receiving by the one or more processor, a request from a first user via an application, for assistance with completion of a document stored in a computer memory ((Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to aid with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
Mori does not teach but Hung teaches the document being one of a document created by a word processing application, a spreadsheet, or a presentation document (Fig. 4b and Col. 13 Lines 7-14 Hung discloses displaying the answerable question to the support personnel on a mobile device. The answerable question is seen as the presentation document);
calculating, by a machine-learning (ML) model (Col. 20 Lines 57-63 and Col. 21 Lines 15-25 Hung discloses the trained models);
a probability that the request for completion of the document is associated with a first document intent, of a plurality of document intents (Col. 27 Lines 25-45 Hung discloses the customer support system distinguishes between non-mobile device answerable questions (0 % probability) and mobile device answerable questions (100% probability) that the request for completion is associated with a first document intent. The probability is seen as non-mobile device answerable questions (0 % probability) the answer will lead to a completion since the support personnel will not be able to answer the question. The mobile device answer questions are 100% mean the support personnel can answer the question and the user will be able to complete their document. The document intent is seen as the motive behind the question …… In Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the intent is getting the answer to the tax question. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);
that identifies a goal of the first user for creating the document (Col. 27 Lines 25-45 Hung discloses the in Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the goal is completing tax returns. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);
the ML model based on features comprising document content and actions of the first user associated with the request (Col. 31 Lines 50-65 Hung discloses the answer-based customer support system parses and analyzes the user question to determine the content, predict and present answers.  The answers can be selected by the support personnel to be provided to the user as a response to the question);
Mori and Hung are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the live support answer of Hung, to facilitate quicker response to user’s questions. The suggestion/motivation to combine is that it would be obvious to try in order to allow for efficient document preparation (Col. 1 Lines 10-30 Hung).
Mori teaches determining by one or more processor of the computer expected characteristics of a completed document based on the probability of the first document intent, the expected characteristics identifying a plurality of tasks to be performed to generate the completed document (Col. 5 Lines 14-19 Mori discloses the user seeking basic questions regarding certain field texts.  The expected characteristics are seen as certain field texts. Certain field texts are seen as tasks to be performed to generate the completed document);
identifying by the one or more processors, a set of potential users to complete the document based on the identified plurality of tasks (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent based upon levels of expertise);
Mori does not teach but Quershi teaches the set of potential users having respective user ratings, for performing at least one of the plurality of tasks above a threshold value (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
Qureshi teaches selecting  by the one or more processors, a second user of the set of potential users based on the user ratings of the set of potential users (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services);
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Mori teaches and configuring by the one or more processors permissions on the document stored in the computer memory to enable the second user to complete the document (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features. The support agent being able to take controls of the user’s display screen is seen as configuring permissions to allow collaborative editing).

As to claim 2 Mori in combination with Hung and Quershi teaches each and every limitation of claim 1.
In addition Mori teaches further comprising: presenting the set of potential users to the first user within the application and receiving a selection from the first user, at the server system via the application, of the second user of the set of potential users (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent based upon levels of expertise).

As to claim 9 Mori teaches a system comprising: 
at least one processor (Col. 16 Line 34  Mori discloses a processor); 
and a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations (Col. 16 Line 14  Mori discloses a storage device);
receiving a request from a first user via an application, for assistance with completion of a document stored in a computer memory (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);  
the document being one of a document created by a word processing application, a spreadsheet, or a presentation document (Fig. 4b and Col. 13 Lines 7-14 Hung discloses displaying the answerable question to the support personnel on a mobile device. The answerable question is seen as the presentation document);
calculating, by a machine-learning (ML) model (Col. 20 Lines 57-63 and Col. 21 Lines 15-25 Hung discloses the trained models);
a probability that the request for completion of the document is associated with a first document intent, of a plurality of document intents (Col. 27 Lines 25-45 Hung discloses the customer support system distinguishes between non-mobile device answerable questions (0 % probability) and mobile device answerable questions (100% probability) that the request for completion is associated with a first document intent. The probability is seen as non-mobile device answerable questions (0 % probability) the answer will lead to a completion since the support personnel will not be able to answer the question. The mobile device answer questions are 100% mean the support personnel can answer the question and the user will be able to complete their document. The document intent is seen as the motive behind the question …… In Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the intent is getting the answer to the tax question. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);

that identifies a goal of the first user for creating the document  (Col. 27 Lines 25-45 Hung discloses the in Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the goal is completing tax returns. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);
the ML model based on features comprising document content and actions of the first user associated with the request (Col. 31 Lines 50-65 Hung discloses the answer-based customer support system parses and analyzes the user question to determine the content, predict and present answers.  The answers can be selected by the support personnel to be provided to the user as a response to the question);
Mori and Hung are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the live support answer of Hung, to facilitate quicker response to user’s questions. The suggestion/motivation to combine is that it would be obvious to try in order to allow for efficient document preparation (Col. 1 Lines 10-30 Hung).
Mori teaches determining expected characteristics of a completed document based on the probability of the first document intent, the expected characteristics identifying a plurality of tasks to be performed to generate the completed document (Col. 5 Lines 14-19 Mori discloses the user seeking basic questions regarding certain field texts.  The expected characteristics are seen as certain field texts. Certain field texts are seen as tasks to be performed to generate the completed document);
identifying a set of potential users to complete the document based on the identified plurality of tasks (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent based upon levels of expertise);
Mori does not teach but Quershi teaches the set of potential users having respective user ratings for performing at least one of the plurality of tasks above a threshold value (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
Qureshi teaches selecting a second user of the set of potential users based on the user ratings of the set of potential users (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services);
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Mori teaches and configuring permissions on the document stored in the computer memory to enable the second user to complete the document (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features. The support agent being able to take controls of the user’s display screen is seen as configuring permissions to allow collaborative editing).

As to claim 10 Mori in combination with Hung and Quershi teaches each and every limitation of claim 1.
Mori teaches the operations further comprising: presenting the set of potential users to the first user within the application, and receiving a selection from the first user, of the second user of the set of potential users (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent based upon levels of expertise).

As to claim 15 Mori teaches a computer-readable storage device comprising instructions, which when executed by at least one processor (Col. 16 Lines 20 Mori discloses a computer readable medium), configure the at least one processor to perform operations comprising: 
receiving a request from a first user via an application, for assistance with completion of a document stored in a computer memory (Col. 4 Lines 58-61 Mori discloses a user accessing a software product associated with an online financial document. Col. 5 Lines 2-6 Mori discloses the user requesting assistance while completing the online financial document. The request message is sent to a support agent that is trained to provide assistance with the document. The request needing assistance is seen as the feature of the application that the user is unfamiliar with);
Mori does not teach but Hung teaches the document being one of a document created by a word processing application, a spreadsheet, or a presentation document (Fig. 4b and Col. 13 Lines 7-14 Hung discloses displaying the answerable question to the support personnel on a mobile device. The answerable question is seen as the presentation document);
calculating, by a machine-learning (ML) model (Col. 20 Lines 57-63 and Col. 21 Lines 15-25 Hung discloses the trained models);
a probability that the request for completion of the document is associated with a first document intent, of a plurality of document intents (Col. 27 Lines 25-45 Hung discloses the customer support system distinguishes between non-mobile device answerable questions (0 % probability) and mobile device answerable questions (100% probability) that the request for completion is associated with a first document intent. The probability is seen as non-mobile device answerable questions (0 % probability) the answer will lead to a completion since the support personnel will not be able to answer the question. The mobile device answer questions are 100% mean the support personnel can answer the question and the user will be able to complete their document. The document intent is seen as the motive behind the question …… In Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the intent is getting the answer to the tax question. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);
that identifies a goal of the first user for creating the document (Col. 27 Lines 25-45 Hung discloses the in Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the goal is completing tax returns. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);
the ML model based on features comprising document content and actions of the first user associated with the request (Col. 31 Lines 50-65 Hung discloses the answer-based customer support system parses and analyzes the user question to determine the content, predict and present answers.  The answers can be selected by the support personnel to be provided to the user as a response to the question);
Mori and Hung are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the live support answer of Hung, to facilitate quicker response to user’s questions. The suggestion/motivation to combine is that it would be obvious to try in order to allow for efficient document preparation (Col. 1 Lines 10-30 Hung).
Hung teaches determining expected characteristics of a completed document based on the probability of the first document intent (Col. 27 Lines 25-45 Hung discloses the customer support system distinguishes between non-mobile device answerable questions (0 % probability) and mobile device answerable questions (100% probability) that the request for completion is associated with a first document intent. The probability is seen as non-mobile device answerable questions (0 % probability) the answer will lead to a completion since the support personnel will not be able to answer the question. The mobile device answer questions are 100% mean the support personnel can answer the question and the user will be able to complete their document. The document intent is seen as the motive behind the question …… In Fig. 4b, the question is “If I borrowed money on credit cards last year to support my family, do I report it as income”, the intent is getting the answer to the tax question. The request for completion is the answer to the question that will allow the user to get the answer to complete the tax returns);
Mori teaches the expected characteristics identifying a plurality of tasks to be performed to generate the completed document (Col. 5 Lines 14-19 Mori discloses the user seeking basic questions regarding certain field texts.  The expected characteristics are seen as certain field texts. Certain field texts are seen as tasks to be performed to generate the completed document);
identifying, a set of potential users to complete the document based on the identified plurality of tasks (Col. 5 Lines 10-15 Mori discloses the user choosing various levels of expertise depending on the type of questions the user asks. Col. 5 Lines 24-21 Mori discloses the user choosing or being assigned a support agent based upon levels of expertise);
Mori does not teach but Quershi teaches the set of potential users having respective user ratings for performing at least one of the plurality of tasks above a threshold value (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
Qureshi teaches selecting a second user of the set of potential users based on the user ratings of the set of potential users (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services);
Mori and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Mori teaches and configuring permissions on the document in the computer memory of to enable the second user to complete the document (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features).


As to claim 16 Mori in combination with Hung and Quershi teaches each and every limitation of claim 1.
In addition Mori teaches the operations further comprising: presenting the set of potential users to the first user within the application and receiving a selection from the first user, at the server system via the application, of the second user of the set of potential users (Col. 5 Lines 35-40 Mori discloses the support agent taking control of the user’s display screen to complete portions of the online financial document. The portions being completed are seen as text fields.  The text fields are seen as features. The support agent being able to take controls of the user’s display screen is seen as configuring permissions to allow collaborative editing).


7.	Claim(s) 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), Hung et al. U.S. Patent No. 10, 134, 050 (herein as ‘Hung’) and further in view of Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and Mori U.S. Patent No. 9,959,577 (herein as ‘Mori_2’).


As to claim 3 Mori in combination with Qureshi teaches each and every limitation of claim 1.
Mori in combination with Qureshi does not teach but Mori_2 teaches wherein determining expected characteristics of a completed document based on the request includes: and retrieving, for the document intent, a document intent data structure that includes the plurality of tasks to be performed to generate the completed document, preferred user characteristics, and an output description with text describing the first document intent (Col. 14 Lines 36-43 Mori_2 discloses identifying the document template based upon the user’s criteria and identifying various pieces of information that are relevant to particular financial tasks such as tax return preparation. Col. 5 Lines 15-20 Mori_2 discloses financial tasks such as tax return preparation, bookkeeping, accounting).
Mori and Mori_2 are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Mori_2, to facilitate completion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the user from spending much time providing negative answers to questions that are irrelevant to the user’s situation.  Preventing the user from wasting time will leave to a more intuitive and friendly document preparation experience (Col. 1 Lines 25-30 Mori_2).

As to claim 11 Mori in combination with Qureshi teaches each and every limitation of claim 9.
Mori in combination with Qureshi does not teach but Mori_2 teaches wherein determining expected characteristics of a completed document based on the request includes: 
and retrieving, for the first document intent, a document intent data structure that includes the plurality of tasks to be performed to generate the completed document, preferred user characteristics, and an output description with text describing the first document intent  (Col. 14 Lines 36-43 Mori_2 discloses identifying the document template based upon the user’s criteria and identifying various pieces of information that are relevant to particular financial tasks such as tax return preparation. Col. 5 Lines 15-20 Mori_2 discloses financial tasks such as tax return preparation, bookkeeping, accounting).
Mori and Mori_2 are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Mori_2, to facilitate completion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the user from spending much time providing negative answers to questions that are irrelevant to the user’s situation.  Preventing the user from wasting time will leave to a more intuitive and friendly document preparation experience (Col. 1 Lines 25-30 Mori_2).


As to claim 17 Mori in combination with Qureshi teaches each and every limitation of claim 15.
Mori in combination with Qureshi does not teach but Mori_2 teaches wherein determining expected characteristics of a completed document based on the request includes: 
and retrieving, for the first document intent, a document intent data structure that includes the plurality of tasks to be performed to generate the completed document, preferred user characteristics, and an output description with text describing the first document intent (Col. 14 Lines 36-43 Mori_2 discloses identifying the document template based upon the user’s criteria and identifying various pieces of information that are relevant to particular financial tasks such as tax return preparation. Col. 5 Lines 15-20 Mori_2 discloses financial tasks such as tax return preparation, bookkeeping, accounting).
Mori and Mori_2 are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Mori to include the recording user profiles of Mori_2, to facilitate completion of a document. The suggestion/motivation to combine is that it would be obvious to try in order to prevent the user from spending much time providing negative answers to questions that are irrelevant to the user’s situation.  Preventing the user from wasting time will leave to a more intuitive and friendly document preparation experience (Col. 1 Lines 25-30 Mori_2).




8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), Hung et al. U.S. Patent No. 10, 134, 050 (herein as ‘Hung’) and in combination with Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’), Mori U.S. Patent No. 9,959,577 (herein as ‘Mori_2’). as applied to claim 3 above, and further in view of Kislaki et al. U.S. Patent No. 10, 380,516 (herein as ‘Kislaki’).

As to claim 4 Mori in combination with Qureshi and Mori_2 teaches each and every limitation of claim 3.
Mori in combination with Qureshi and Mori_2 does not teach but Kislaki teaches wherein generating a set of potential users to complete the document includes: 
retrieving the stored user profiles for the set of potential users, and for each respective user profile of the set of potential users, determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks (Col. 8 Lines 14-27 Kislaki discloses scores are assigned to each expert.  The score is seen as the rating.  The score is related to the time taken to resolve the customer service inquires);
and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures (Col. 9 Lines 39-45 Kislaki discloses matching an expert and a customer based upon the score of the human expert).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 5 Mori in combination with Qureshi, Mori_2 and Kislaki teaches each and every limitation of claim 4.
Kislaki teaches further comprising: 
receiving a rating from the first user, via the application, of the second user upon completion of the document and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers regarding the experts performance on the issue.  The scores are used to calculate an expert score).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 6 Mori in combination with Qureshi and Mori_2 teaches each and every limitation of claim 4.
Kislaki teaches wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers and other experts regarding the experts performance on the issue.  The scores are used to calculate an expert score. Each score from a customer and an expert is seen as the segmented ratings).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

9.	Claims 7, 8, 12, 13, 14, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’) and in combination with Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) as applied to claim 1 above, and further in view of Kislaki et al. U.S. Patent No. 10, 380,516 (herein as ‘Kislaki’).

As to claim 7 Mori in combination with Qureshi teaches each and every limitation of claim 1.
Mori in combination with Qureshi does not teach but Kislaki teaches wherein the set of potential users is limited according to a domain of an identifier of the first user (Col. 7 Lines 50-59 Kislaki discloses the location of the expert is used to determine if an expert is available for the customer).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 8 Mori in combination with Qureshi teaches each and every limitation of claim 1.
Mori in combination with Qureshi does not teach but Kislaki teaches wherein the expected characteristics include expected content of the completed document (Col. 23 Lines 19-27 Kislaki discloses automated responses are sent the customer);
and completion preferences for the completed document (Col. 10 Lines 7-12 Kislaki discloses the grammar of the answer is used to score the expert);
and wherein generating a set of potential users is further based on the expected content and completion preferences (Col. 23 Lines 27-37 Kislaki discloses a response that receive feedback from the customer contains automated responses and human expert responses). 
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).


As to claim 12 Mori in combination with Qureshi teaches each and every limitation of claim 11.
Mori in combination with Qureshi does not teach but Kislaki teaches wherein generating a set of potential users to complete the document includes: 
retrieving the user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks (Col. 8 Lines 14-27 Kislaki discloses scores are assigned to each expert.  The score is seen as the rating.  The score is related to the time taken to resolve the customer service inquires);
and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures (Col. 9 Lines 39-45 Kislaki discloses matching an expert and a customer based upon the score of the human expert).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 13 Mori in combination with Qureshi teaches each and every limitation of claim 12.
Mori in combination with Qureshi does not teach but Kislaki teaches the operations further comprising:
receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers regarding the experts performance on the issue.  The scores are used to calculate an expert score).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 14 Mori in combination with Qureshi teaches each and every limitation of claim 12.
Mori in combination with Qureshi does not teach but Kislaki teaches wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers and other experts regarding the experts performance on the issue.  The scores are used to calculate an expert score. Each score from a customer and an expert is seen as the segmented ratings).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 18 Mori in combination with Qureshi teaches each and every limitation of claim 17.
Mori in combination with Qureshi does not teach but Kislaki teaches wherein generating a set of potential users to complete the document includes: 
retrieving the stored user profiles for the set of potential users; and for each respective user profile of the set of potential users: determining that the respective user profile identifies a respective rating data structure for each of the plurality of tasks (Col. 8 Lines 14-27 Kislaki discloses scores are assigned to each expert.  The score is seen as the rating.  The score is related to the time taken to resolve the customer service inquires); 
and calculating a match score for the respective user profile, with respect to the request from the first user, based on ratings identified in the rating data structures (Col. 9 Lines 39-45 Kislaki discloses matching an expert and a customer based upon the score of the human expert).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 19 Mori in combination with Qureshi teaches each and every limitation of claim 18.
Mori in combination with Qureshi does not teach but Kislaki teaches the operations further comprising: receiving a rating from the first user, via the application, of the second user upon completion of the document; and updating a rating data structure within the user profile of the second user with for a task of the plurality of tasks (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers regarding the experts performance on the issue.  The scores are used to calculate an expert score).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).

As to claim 20 Mori in combination with Qureshi teaches each and every limitation of claim 18.
Mori in combination with Qureshi does not teach but Kislaki teaches wherein the respective rating data structure includes segmented ratings based on user characteristics and wherein user characteristics of the first user are used to retrieve a rating from the respective rating data structure associated with the user characteristics (Col. 9 Lines 15-30 Kislaki discloses an expert receiving feedback from customers and other experts regarding the experts performance on the issue.  The scores are used to calculate an expert score. Each score from a customer and an expert is seen as the segmented ratings).
Mori and Kislaki are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the list of experts of Kislaki, to aid a client to select an expert that is a good match to assist the customer. The suggestion/motivation to combine is that it would be obvious to try in order to aid in accomplishing customer service (Col. 1 Lines 45-49 Kislaki).



10.	Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable by Mori et al. U.S. Patent No. 7,848,971 (herein as ‘Mori’), Hung et al. U.S. Patent No. 10, 134, 050 (herein as ‘Hung’) and further in view of Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and Shuster U.S. Patent Application Publication No. 2019/0258951 (herein as ‘Shuster’).


As to claim 21 Mori in combination with Hung and Quershi teaches each and every limitation of claim 1.
Mori in combination with Hung and Quershi does not teach but Shuster teaches wherein the ML model is trained with training data comprising vector representations of text in the document and document type (Par. 0048 Shuster discloses the document type associated with a format);, quantity of prior documents (Par. 0042 Shuster discloses the count vector as set of distinct characters);, and user characteristics (Par. 0048 Shuster discloses a user providing a label for the vector).
Mori and Shuster are analogous art because they are in the same field of endeavor, providing client human support. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the human support of Mori to include the file formats of Shuster, to aid in database search. The suggestion/motivation to combine is that it would be obvious to try in order to aid in enabling the database to search efficiently (Par. 0067 Shuster).

					Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 05, 2022Examiner, Art Unit 2159     
/AMRESH SINGH/Primary Examiner, Art Unit 2159